DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention (e.g. “easily capturing” and “reliably performing” in lines 2-3). Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

member to be tightened (e.g. claim 1)
tightening member (e.g. claim 1)
holding member (e.g. claim 1)
fixing members (e.g. claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the held state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8 recites “the fixing member”, whereas plural fixing members had been previously established. It is thus unclear to which fixing member the limitation refers.
Claim 1 recites the limitation "the tightening work" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 11 recites “the fixing member”, whereas plural fixing members had been previously established. It is thus unclear to which fixing member the limitation refers.

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bader (U.S. Patent 7,234,376) in view of Wong (U.S. PGPub 2015/0020652).
Claim 1: Bader discloses a tightening device (2), which tightens a member to be tightened (e.g. a hex-head screw - however it is also noted that this is interpreted as intended use as the fastener is not a positively recited part of the claimed invention) to a work piece in a state where a tightening member (e.g. a hex socket 46/48) is engaged with the member to be tightened (Fig. 3), comprising: a holding member (spring biased ball 52) that holds the member to be tightened with respect to the tightening member (column 5, line 65 - column 6, line 8); and fixing members (at least one claw/clamp 38 according to the second embodiment of Applicant’s disclosure) that enable fixation in a fixed state where a binding force on the member to be tightened is larger than that in the held state by the holding member (the mechanical locking action of the jaws is understood as being substantially stronger than the frictional force applied by the ball 52, which may be released by slight pulling of the tool away from the fastener - column 8, lines 3-10), wherein the fixing member is capable of maintaining the fixed state before the tightening work of tightening the member to be tightened to the work piece is performed (column 6, lines 40-55) and releasing the fixed state after the tightening work is started (column 7, lines 11-64).
With regard to the claimed holding member, the examiner notes that the corresponding structure under 112(f) is disclosed as a magnet (e.g. paragraph 31). However, the examiner submits that the spring biased ball of Bader serves as an equivalent under 112(f) as it a) performs the function specified in the claim (that is it “holds the member to be tightened with respect to the tightening member”, specifically with less force than the fixing members), b) is not excluded by any explicit definition provided in the specification for an equivalent, and c) is an equivalent of the means-plus-function limitation, for example in that the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Thus, the examiner submits that Bader anticipates the claim by disclosing an equivalent of the claimed structure under the 112(f) interpretation.
Alternatively, Wong teaches a hex socket wherein a magnet or a spring loaded detent may be used interchangeably for a similar purpose (paragraphs 21-22). Thus, it would have been obvious to one 
Claim 2: Referring to Bader, the fixing member releases the fixed state in conjunction with power for rotating the tightening member in the tightening work (i.e. the clamps/jaws release the fastener concurrently with the driver rotating and driving the fastener as cited above).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PGPub 2007/0227311) in view of Blanchette (U.S. PGPub 2019/0283220).
Claim 1: Wang discloses a tightening device (e.g. Fig. 15), which tightens a member to be tightened to a work piece (intended use - the tool would be capable of tightening a member such as a hex head bolt to a workpiece of any kind) in a state where a tightening member (hex socket 10/11) is engaged with the member to be tightened (intended use), comprising: fixing members (cam members 20) that enable fixation in a fixed state; wherein the fixing member is capable of maintaining the fixed state before the tightening work of tightening the member to be tightened to the work piece is performed (the sleeve 30 may be rotated to engage the cams 20 prior to work being started, i.e. the tool is able to perform such a function) and releasing the fixed state after the tightening work is started (the sleeve may be rotated in the opposite direction to disengage the cams 20 at any time).
Wang does not disclose a holding member that holds the member to be tightened with respect to the tightening member, where a binding force on the member to be tightened [by the fixing members] is larger than that in the held state by the holding member. However, Blanchette teaches a hex socket tool which provides a magnet 150 to compliment a radial holding force provided by a gripping member 136 (paragraphs 27, 29; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a magnet as a holding member in the tool of Wang in order to compliment or supplement the radial holding force of the cams. Furthermore, given the relatively strong mechanical nature of the cams as well as their adjustability in applied force, it is 
Claim 2: Referring to Wang, the fixing member releases the fixed state in conjunction with power for rotating the tightening member in the tightening work (the tool could be functional to do so, for example if sleeve 30 were held stationary while the tool is rotated clockwise, thus disengaging the cams).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The remaining art discloses tightening devices having structural similarity to the embodiment of Applicant’s invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Matthew P Travers/Primary Examiner, Art Unit 3726